of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date uil number info release date conex-111457-09 the honorable mike coffman member us house of representatives kimmer drive suite lone tree co attention ------------- dear congressman coffman this letter is in response to your inquiry dated date on behalf of your constituent ----------------------------- ------------------asked that we grant him four quarters of social_security coverage for each of the calendar years from through i hope the following information is helpful in responding to ----------------- while the internal_revenue_code entrusts the irs with collecting social_security and medicare taxes we do not have the authority to determine who receives social_security coverage or the amount of quarters of coverage that an individual receives under social_security and medicare the amount of social_security_benefit an individual can receive depends on the amount of earnings shown on the earnings record that the social_security administration maintains for that individual the social_security administration uses each individual’s earnings record to determine the amount of benefits that individual is entitled to receive if ----------------- thinks that his record does not reflect all of his earnings he should write to the social_security administration and submit documentation of his earnings that are missing from his record to the social_security administration’s office of public inquiries the address for this office is social_security administration office of public inquirie sec_6401 security boulevard baltimore md after ------------------submits his claim and documentation the social_security administration will review the information and determine the best manner to proceed in this case conex-111457-09 i hope this information is helpful if we can assist you further please contact me or ------ --------------------at -------------------- sincerely lynne camillo branch chief employment_tax branch government entities tax exempt and government entities exempt_organizations employment_tax
